        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 1 of 49



               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF ARKANSAS

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY,                                                             Plaintiffs,

v.                        Case No. 4:19cv17-KGB

STANLEY JASON RAPERT,
in his individual and official capacity,                                 Defendant.

     BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR TEMPORARY
               RESTRAINING ORDER AND PRELIMINARY
        INJUNCTION AND REQUEST FOR EXPEDITED HEARING

                               I. INTRODUCTION

       Defendant Senator Stanley Jason Rapert’s social media platforms resemble

digital town hall meetings in which the Senator presides, raising topics and

commenting on matters related to his official responsibilities and of importance to

his constituents and other members of the public. Senator Rapert offers

information or opinion. Participants respond to him and to each other, engaging in

that very American exercise, public debate. This case arose because Senator Rapert

selects certain attendees who disagree with his religious and political viewpoint

and has them ejected from the digital town hall. He threatens the remaining

attendees with ejection if their comments fail to meet his religious and political




                                           1
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 2 of 49



criteria. Clearly, his ejection or blocking of participants he disfavors is viewpoint

discrimination impermissible under federal and state law.

      Plaintiffs seek immediate injunctive and declaratory relief under 42 U.S.C.

§§ 1983 and 1988 and ARK. CODE ANN. § 16-123-105(a) against Senator Rapert

for his blocking and banning of users critical of his statements and policy positions

from his official Facebook page and Twitter account. This practice constitutes

viewpoint discrimination in violation of the United States and Arkansas

constitutions and violates other constitutional protections and the Arkansas

Religious Freedom Restoration Act. Plaintiffs’ need for relief is particularly urgent

because, if the Court fails to provide immediate relief, Plaintiffs will suffer

irreparable harm compounded by the convening of the 92nd Arkansas General

Assembly on January 14, 2019.

      All of the relevant factors weigh heavily in favor of granting Plaintiffs’

motion. Injunctive relief will not harm Senator Rapert. Plaintiffs are very likely to

succeed on the merits of their claims under 42 U.S.C. §§ 1983 and 1988, the

Fourteenth Amendment, and ARK. CODE ANN. § 16-123-105(a) for violation of the

United States and Arkansas Constitutions and the Arkansas Religious Freedom

Restoration Act. It is in the public interest to prevent the violation of Plaintiffs’

constitutional and statutory rights.




                                            2
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 3 of 49



                          II. STATEMENT OF FACTS

      Facebook

      Facebook is a social media platform with about 200 million users in the

United States that allows users to establish personal profiles and post status

updates. Facebook also allows elected officials, among others, to establish public

profiles called “pages,” which can have an unlimited number of “followers.” A

government official’s Facebook page provides a public forum for citizens to

instantly receive news that affects them and their community and freely debate

issues of public concern. A typical page shows the name of the entity, a page

picture and header image, the entity’s biographical description, the photos and

videos uploaded by the administering users (“administrators”), and all the status

updates that the administrators have posted.

      An individual “status update” comprises the posted content (i.e., the

message, including any embedded photographs, video, or link), the user’s name

(with a link to the user’s Facebook profile or page), the user’s profile or page

picture, the date and time the status update was generated, and how many times

this status updates has been commented on, liked, and shared.

      By default, status updates on a “page” are visible to everyone with internet

access, including those who are not Facebook users. Although non-users can view

users’ pages, they cannot interact with users on the Facebook platform. A


                                          3
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 4 of 49



Facebook user can comment on other users’ status updates. When a user comments

on a status update, the comment will appear in a “comment thread” under the status

update that prompted the comment. Other users’ comments to the same status

update will appear in the same comment thread. A Facebook user can also “like”

another user’s status update by clicking on the thumb icon that appears under the

status update. By “liking” a status update, a user may mean to convey approval or

to acknowledge having seen the status update. Additionally, a Facebook user can

share status updates of other users. When a user shares a status update to his or her

page, it is republished on the page’s timeline in the same form as it appeared in the

original user’s timeline, but with a sentence indicating that the status update was

shared. Each post displays a tally of “shares” it has garnered. Finally, Facebook

users can subscribe to updates from particular pages by “following” those pages.

Posts and other updates shared by a page appear in the feeds of users who have

chosen to follow it.

      A page administrator who wants to prevent a particular user from interacting

with the page can do so by “banning” that user. A page administrator who bans a

user from the page he or she administers prevents the banned user from using the

Facebook platform to like or comment on posts published to the page. A banned

user can still view the banning page but is prevented from using the Facebook

platform to search for or reply to posts or other updates on the banning page. The


                                          4
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 5 of 49



administrator can still see the comments posted by the user prior to being banned,

but the administrators can also remove those comments by deleting them.

      The “Sen. Jason Rapert” Facebook page

      Senator Rapert established the “Sen. Jason Rapert” Facebook page (the

“Page”) on January 25, 2010, with the name “Jason Rapert for Arkansas Senate.”

On or around January 10, 2011, when Senator Rapert began his first term as a state

senator, he began to use the Page as an instrument of his Arkansas Senate office.

On or about July 25, 2015, the name of the Page was changed to “Sen. Jason

Rapert.”

      Senator Rapert presents the Page to the public as one that he operates in his

official capacity rather than as a personal account. The Page is accessible to the

public at large without regard to political affiliation or any other limiting criteria.

The account has approximately 24,000 followers. Users who are banned by

Senator Rapert cannot participate in public discourse by responding to Senator

Rapert’s posts and events on the Page.

      The comment threads associated with posts on the Page are important

forums for discussion and debate about community events, as well as Senator

Rapert’s policy positions and official acts. For example, Senator Rapert has used

the Page to deliver public safety messages and inform his constituents of

government job openings in his district.


                                            5
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 6 of 49




Complaint, ¶¶ 35-36. Posts to the Page regularly generate dozens of comments and

shares, some of which generate numerous replies in turn. The Page is essentially a


                                         6
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 7 of 49



digital town hall where individual users receive information about Arkansas

government and exchange their views on matters of public concern.

      Twitter

      Twitter is a social media platform with some 70 million users in the United

States. The platform allows users to publish short messages, to republish or

respond to others’ messages, and to interact with other Twitter users in relation to

those messages. A significant amount of speech posted on Twitter is speech by, to,

or about the government.

      A Twitter “user” is an individual or entity that has created an account on the

platform. A user can post “tweets,” up to 280 characters in length, to a webpage on

Twitter that is attached to the user’s account. Tweets can include photographs,

videos, and links. A Twitter user’s webpage displays all tweets generated by the

user, with the most recent tweets appearing at the top of the page. This display is

known as a user’s “timeline.” When a user generates a tweet, the timeline updates

immediately to include that tweet. Anyone who can view a user’s public Twitter

webpage can see the user’s timeline.

      An individual “tweet” comprises the tweeted content (i.e., the message,

including any embedded photograph, video, or link), the user’s account name (with

a link to the user’s Twitter webpage), the user’s profile picture, the date and time




                                          7
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 8 of 49



the tweet was generated, and the number of times the tweet has been replied to (

), retweeted by (   ), or liked by (   ) other users.

      Twitter users can subscribe to other users’ messages by “following” those

users’ accounts. Users see all tweets posted or retweeted by accounts they have

followed. This display is often referred to as a user’s “feed.” Although tweets are

public by default, a user can choose to “protect” his or her tweets, allowing only

select users to view them. A person who wishes to view the protected tweets of the

user must request to follow the user. The user may approve or deny the person’s

request. Beyond publishing tweets to their followers, Twitter users can engage with

one another in a variety of ways. For example, they can “retweet” (republish) the

tweets of other users, either by publishing them directly to their own followers or

by “quoting” them in their own tweets. When a user retweets a tweet, it appears on

the user’s timeline in the same form as it did on the original user’s timeline, but

with a notation indicating that the post was retweeted.

      A Twitter user can also reply to other users’ tweets. Like any other tweet, a

reply can be up to 280 characters in length and can include photographs, videos,

and links. When a user replies to a tweet, the reply appears on the user’s timeline

under a tab labeled “Tweets & replies.” The reply will also appear on the original

user’s feed in a “comment thread” under the tweet that prompted the reply. Other

users’ replies to the same tweet will appear in the same comment thread. Reply


                                            8
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 9 of 49



tweets by verified users, reply tweets by users with a large number of followers,

and tweets that are “favorited” and retweeted by large numbers of users generally

appear higher in the comment threads.

      A Twitter user can also reply to other replies. A user whose tweet generates

replies will see the replies below his or her original tweet, with any replies-to-

replies nested below the replies to which they respond. The collection of replies

and replies-to-replies is sometimes referred to as a “comment thread.” Twitter is

called a “social” media platform in large part because of comment threads, which

reflect multiple overlapping conversations among and across groups of users.

      A Twitter user can also “favorite” or “like” another user’s tweet by clicking

on the heart icon that appears under the tweet. By “favoriting” a tweet, a user may

mean to convey approval or to acknowledge having seen the tweet. A Twitter user

can also “mention” another user by including the other user’s Twitter handle in a

tweet. A Twitter user mentioned by another user will receive a “notification” that

he or she has been mentioned in another user’s tweet.

      Tweets, retweets, replies, likes, and mentions are controlled by the user who

generates them. No other Twitter user can alter the content of any retweet or reply,

either before or after it is posted. Twitter users cannot prescreen tweets, replies,

likes, or mentions that reference their tweets or accounts.




                                           9
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 10 of 49



      Because all Twitter webpages are by default visible to all Twitter users and

to anyone with access to the internet, users who wish to limit who can see and

interact with their tweets must affirmatively “protect” their tweets. Other users

who wish to view “protected” tweets must request access from the user who has

protected her tweets. “Protected” tweets do not appear in third-party search

engines, and they are searchable only on Twitter, and only by the user and her

approved followers.

      A user whose account is public (i.e. not protected) but who wants to make

his or her tweets invisible to another user can do so by “blocking” that user.

(Twitter provides users with the capability to block other users, but, importantly, it

is the users themselves who decide whether to make use of this capability.) A user

who blocks another user prevents the blocked user from interacting with the first

user’s account on the Twitter platform. A blocked user cannot see or reply to the

blocking user’s tweets, view the blocking user’s list of followers or followed

accounts, or use the Twitter platform to search for the blocking user’s tweets. The

blocking user will not be notified if the blocked user mentions her; nor will the

blocking user see any tweets posted by the blocked user.

      If the blocked user attempts to follow the blocking user, or to access the

Twitter webpage from which the user is blocked, the user will see a message




                                          10
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 11 of 49



indicating that the other user has blocked him or her from following the account

and viewing the tweets associated with the account.




Complaint, ¶ 56. At any time, a Twitter user can access the list of other users that

he or she has chosen to block by accessing the “Settings and privacy” page

associated with his or her account and selecting “Blocked accounts.”

      A Twitter user can mute another user’s account, removing the muted user’s

tweets from the muting user’s timeline without unfollowing or blocking the muted

user. Muted users will not know that they have been muted and can still view and

interact with the muting user’s tweets.

      A Twitter user can “delete” their own tweet or retweet, removing it from the

user’s feed. However, a user cannot delete another user’s tweet, even if the

offending tweet was directed to their handle.

      The @jasonrapert Twitter account

                                          11
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 12 of 49



      On or about January 10, 2011, when he began his first term in the Arkansas

Senate, Senator Rapert began to use the @jasonrapert Twitter account as an

instrument of his office. Because of the way he uses the account, his tweets have

become an important source of news and information for his constituents about

Arkansas state government and the comment threads associated with the tweets

have become important forums for speech by his constituents. Senator Rapert

presents the account to the public as one that he operates in his official capacity

rather than his personal one, using it as a channel for communicating with his

constituents about his activities in the legislature, promoting local businesses, and

honoring the accomplishments of constituents. The Twitter page associated with

the account is registered to “Sen. Jason Rapert.” In the space provided for the user

to link to their website, the @jasonrapert account links to Senator Rapert’s official

profile on the Arkansas State Senate’s website:

www.arkleg.state.ar.us/assembly/2017/2017R/Pages/MemberProfile.aspx?member

=Rapert . On August 8, 2018, the header displayed a picture of Defendant at a

volunteer event with constituents from Conway, Arkansas. Senator Rapert’s staff

assists him in maintaining the @jasonrapert account.

      The @jasonrapert account is accessible to the public at large without regard

to political affiliation or any other limiting criteria. Senator Rapert has not

“protected” his tweets and anyone who wants to follow the account can do so. The


                                           12
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 13 of 49



account has approximately 8,875 followers. The only users who cannot follow

@jasonrapert are those whom Senator Rapert has blocked.

      Senator Rapert’s discriminatory censorship of social media users

      The “Sen. Jason Rapert” Facebook page and @jasonrapert Twitter account

constitute Senator Rapert’s official social media accounts. In response to a May 16,

2018, letter, pursuant to the Arkansas Freedom of Information Act (Arkansas

FOIA), A.C.A. § 25-19-101, et seq., requesting that his office produce, among

other things, lists of users banned or blocked from his official social media

accounts, Senator Rapert did not claim that the accounts in question were non-

governmental and therefore not within the scope of the statute. Instead, he stated

through Arkansas Senate Chief Counsel Steve Cook that his Senate office had no

such records and that the Arkansas FOIA does not require government officials to

“create new records or formulate information.”

      Senator Rapert provides facially neutral rules for participating in discussion

on the Page, stating that any user who engages in “bullying, intimidation, personal

attacks, uses profanity or attempts to mislead others with false information” will be

blocked. Despite stating that neutral rules are applied to his social media accounts,

Senator Rapert regularly blocks or bans users who have not violated these rules. In

fact, he has stated that he blocks people whom he considers “liberal extremists”

and people who make what he considers to be “ad hominem attacks.”


                                         13
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 14 of 49




Complaint, ¶¶ 70-71. Senator Rapert has stated that he maintains a “watch list for

blocking” and threatens people with being blocked when they make statements that

he claims “spread[] false information.”




                                          14
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 15 of 49




Id. at ¶¶ 72-73.

      Senator Rapert has not banned, or deleted the comments of, users who

disparage others, accuse others of crimes, and/or include profanity in their

comments to the Page when the commenter supports Senator Rapert and his views.

For example, the following comment was made by one of Senator Rapert’s

supporters in response to a post regarding the destruction of a monument on the

grounds of the Arkansas State Capitol: “Bonnie Carpenter: the dumb shit destroyed

property and the only reason poor him isn’t in jail is because his pathetic lawyers

Told him to scream he’s nuts is because it’s the only way they could keep his sorry

ASS out Of jail What matters is he’ll get in there be a model nut job and he’ll be

out my guess is in 30 days . . . .”

                                         15
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 16 of 49




Complaint, ¶ 74. The following comments were made by Senator Rapert’s

supporters in response to a post regarding Maxine Waters: “Arrest this traitor!”

“she is stupid”




“She is a domestic terrorist!” “Terrorism at its worst what is wrong with these

people?”




Id. at ¶75. Senator Rapert has not banned, or deleted the comments of, users who

encourage others to commit criminal acts or disparage the religious views of others

when the commenter supports Senator Rapert and his views. The following

comments were made by one of Senator Rapert’s supporters in response to a post

regarding a restaurant refusing to serve Sarah Huckabee Sanders: “SOMEBODY

SHOULD BURN IT DOWN”




                                         16
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 17 of 49




“truly ugly human beings must be atheists.”




Id. at ¶¶76-77.

      Individual Plaintiffs

      The Individual Plaintiffs are Twitter and Facebook users who have been

blocked by Senator Rapert from one or both of his official social media platforms

because of their beliefs and the viewpoints they expressed. Senator Rapert’s

blocking of the Individual Plaintiffs prevents them from commenting on the posts

and events on the Page and prevents them from viewing Senator Rapert’s tweets,

or replying to these tweets, or using the @jasonrapert timeline to view the

comment threads associated with these tweets, as long as the Individual Plaintiffs

are logged into their blocked accounts. While alternative means exist to view

Senator Rapert’s tweets, they cannot reply to @jasonrapert tweets, participate in

discussions or comment threads on the Page, nor can they see the original

@jasonrapert tweets themselves when signed in to their blocked Twitter accounts,

and in many instances it is difficult to understand the reply tweets without the

context of the original @jasonrapert tweets.


                                         17
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 18 of 49



      Betty Fernau

      Plaintiff Betty Jo Fernau is a financial analyst and serves as Treasurer of

Arkansans for Equality, a community group advocating that all individuals,

regardless of race, religion, sexual orientation, or gender identity should be treated

equally under the law. She operates a Facebook account under the username Bettyf

and a Twitter account under the handle @abfernau. Fernau is an atheist who

believes that there is insufficient evidence to support claims which assert the

existence of any deity. As a result of her belief about that fundamental religious

question, she feels a moral imperative to oppose any and all government actions

that compel her or other individuals to conform to the religious beliefs of others.

      Fernau began interacting with the @jasonrapert Twitter account on

December 12, 2012, when she criticized Senator Rapert for a tweet he published

praising Andrew Jackson. Then, on April 28, 2013, Fernau criticized Senator

Rapert for blocking people who disagree with him and sent him two quotes from

Mahatma Gandhi.

      Fernau became aware of the Page in approximately May of 2014, when

another Facebook user called her attention to one of his posts. On May 18, 2014,

Senator Rapert posted to the Page to thank individuals for their support of his

opposition to Pulaski County Circuit Judge Chris Piazza’s decision declaring

Arkansas’s same-sex marriage ban unconstitutional.


                                          18
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 19 of 49




See Complaint, ¶ 87. In response to Senator Rapert’s post, Fernau posted a

comment containing a lengthy list of conduct that the Bible prohibits but which

Senator Rapert and others did not oppose.




                              [continued next page]




                                        19
Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 20 of 49




                     [continued next page]




                              20
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 21 of 49




Id. at ¶88. A few minutes later, she posted an additional comment that reflected on

the separation of church and state.




Id. at ¶89. Fernau’s comments in response to posts on Senator Rapert’s Facebook

page complied with all neutral rules of conduct imposed by Senator Rapert.

      Within 24 hours of Fernau posting these two comments, motivated by

Fernau’s expression of her beliefs regarding Christianity and the separation

between religion and government, Senator Rapert deleted Fernau’s comments and

banned her from the Page. At the time Senator Rapert banned Fernau from the

Page, Senator Rapert had been utilizing the page in the course of performing his

duties as a member of the Arkansas State Senate for several years.


                                         21
         Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 22 of 49



        On May 19, 2014, Fernau tweeted: “BLOCKING me from commenting is

NOT how a politician should act when someone disagrees. Did I call you names or

be hateful? No.”




Id. at ¶94. To support her claim that she had not been hateful or engaged in name-

calling, Fernau then tweeted screenshots of her Facebook comments. In response to

Fernau’s criticism of Senator Rapert banning her from the Page, Senator Rapert

blocked Fernau from his @jasonrapert Twitter account on or around May 20, 2014.

After Senator Rapert blocked Fernau from the @jasonrapert account, she was

prevented from viewing Senator Rapert’s tweets, replying to these tweets, or using

the @jasonrapert webpage to view the comment threads associated with these

tweets, as long as she is logged into her blocked accounts.

        On October 13, 2016, Fernau emailed Senator Rapert to request that he

remove her from the list of users banned from accessing the “Sen. Jason Rapert”

page.




                                         22
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 23 of 49



Id. at ¶98. Initially, she received an automated response.




Id. at ¶99. After receiving the automated response, Fernau further clarified her

request.




Id. at ¶100. In response to her second message, Senator Rapert claimed that the

“Sen. Jason Rapert” page was a “private platform” and that he was permitted to

“delete comments or block someone who repeatedly violates” the Page’s standards.




Id. at ¶101.

                                         23
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 24 of 49



      Cathey Shoshone

      Plaintiff Catherine Shoshone is a medical technologist and serves as co-

chairperson of Arkansans for Equality, a community group advocating that all

individuals, regardless of race, religion, sexual orientation, or gender identity

should be treated equally under the law. She operates a Facebook account under

the username cathey.noe and two Twitter accounts under the handles @cshoshone

and @reeseisqueen. Shoshone is an atheist who believes that there is insufficient

evidence to support claims which assert the existence of any deity. As a result of

her belief about that fundamental religious question, she feels a moral imperative

to oppose any and all government actions that compel her or others to conform to

the religious beliefs of others.

      Shoshone began visiting the Page in 2014, when she was serving as co-chair

of Arkansans for Equality and was actively involved in that organization’s

campaign to repeal the state constitution’s prohibition of same-sex marriage. She

criticized Senator Rapert for his religiously motivated opposition to same-sex

marriage. Although her comments in response to posts on Senator Rapert’s

Facebook page were highly critical, they complied with all neutral rules of conduct

imposed by Senator Rapert. Senator Rapert banned Shoshone from the Page on

May 22, 2014, at approximately 4:00 pm. His decision to ban Shoshone from the

page and delete her comments was motivated by her criticism of him, her beliefs


                                          24
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 25 of 49



regarding Christianity, and her support of the separation between religion and

government. At the time Senator Rapert banned Shoshone from the Page, Senator

Rapert had been utilizing the page in the course of performing his duties as a

member of the Arkansas State Senate for several years.

      Shoshone began viewing the @jasonrapert Twitter account on or around

June 25, 2014, while she was serving as co-chair of Arkansans for Equality. She

utilized Twitter to ask Senator Rapert to cite sources for claims he asserted in a

speech he delivered opposing same-sex marriage.




Complaint, ¶115. In response to his criticism of other members of the Arkansas

legislature for accepting money from Planned Parenthood, Shoshone pointed out

that he accepted donations from tobacco companies.




                                          25
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 26 of 49




Id. at ¶116.

      In response to Senator Rapert tweeting in opposition to a woman’s right to

choose, Shoshone pointed out that birth control prevents abortion.




                                        26
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 27 of 49



Id. at ¶117. In response to a tweet in which Senator Rapert stated he saw examples

of “an all out assault on the Christian faith” “everyday,” she asked him to cite a

single example.




Id. at ¶118. In response to Defendant’s criticism of President Barack Obama for

taking a “selfie,” she responded with a captioned selfie that Senator Rapert took.




Id. at ¶119.

                                          27
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 28 of 49



      In response to Shoshone’s criticism of him, expression of her views on

religion, and opposition to his attempts to impose his religious beliefs on others,

Senator Rapert blocked Shoshone from his @jasonrapert account on or around

February 26, 2015. After Senator Rapert blocked Shoshone from the @jasonrapert

account, she was rendered unable to view Senator Rapert’s tweets, reply to these

tweets, or use the @jasonrapert Twitter page to view the comment threads

associated with these tweets, as long as she was logged into her blocked account.

      Robert Barringer

      Plaintiff Robert Barringer is a driver and retired Army signals intelligence

analyst. He operates a Facebook account under the username Bartsutra. Barringer

is an atheist who believes that there is insufficient evidence to support claims

which assert the existence of any deity. As a result of his belief about that

fundamental religious question, he feels a moral imperative to oppose any and all

government actions that compel him or other individuals to conform to the

religious beliefs of others. Barringer began viewing the Page in roughly 2015,

upon learning that he lived in Senator Rapert’s district.

      In response to a post from Senator Rapert opposing a woman’s right to

choose, Barringer replied with a comment pointing out the Bible’s “Test for an

Unfaithful Wife,” Numbers 5:11-29. As its name suggests, this is a biblical passage

which provides step-by-step instructions on how to determine whether a wife has


                                          28
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 29 of 49



been unfaithful to her husband. This is accomplished by administering a

concoction purported to induce miscarriages (i.e., abortions) in women who are

unfaithful.

      In response to Barringer’s criticism of him, expression of his views on

religion, and opposition to his attempts to impose his religious beliefs on others,

Senator Rapert banned Barringer from interacting with the Page. After Senator

Rapert banned Barringer from the Page, he was rendered unable to interact with

the page by commenting on or reacting to posts and events published to the Page.

      Karen Dempsey

      Plaintiff Karen Dempsey is a retiree and former business owner. She serves

as Assistant State Director for American Atheists in Arkansas, a volunteer position.

She operates a Facebook account under the username karen.dempsey4. Dempsey is

an atheist who believes that there is insufficient evidence to support claims which

assert the existence of any deity. As a result of her belief about that fundamental

religious question, she feels a moral imperative to oppose any and all government

actions that compel her or other individuals to conform to the religious beliefs of

others. She began visiting the Page in August of 2018 after American Atheists

offered to donate to an Arkansas school district framed posters containing

historical information about the national motto. On August 28, 2018, Senator

Rapert shared on the Page a post from his personal Facebook account, complaining


                                          29
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 30 of 49



of having to “endure an ACLU Attorney and liberal activist attorney attacking an

Arkansas Statute” in a meeting of the Arkansas Code Revision Commission.




Id. at ¶131. In response, Dempsey commented that the statute in question violated

the First Amendment.




Id. at ¶132. Senator Rapert subsequently deleted Dempsey’s comments. On

August 29, 2018, Senator Rapert posted a news story about a lawsuit concerning

the use of the national motto on currency.




                                         30
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 31 of 49




Id. at ¶134. In response to the post, Dempsey commented that the motto sent the

message that atheists are second-class citizens.




Id. at ¶135. Senator Rapert subsequently deleted Dempsey’s comment and banned

her from interacting with the Page. After Senator Rapert banned Dempsey from the

Page, she was rendered unable to interact with the page by commenting on or

reacting to posts and events published to the page.

      On July 12, 2018, American Atheists, on behalf of the Individual Plaintiffs

Furneau, Shoshone, Barringer, and Dempsey, sent a demand letter to Senator

Rapert requesting that the restrictions he had placed on their ability to interact with

                                          31
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 32 of 49



his official social media accounts be lifted. Senator Rapert did not respond to that

request and, as of January 8, 2019, continues to restrict the Individual Plaintiffs’

ability to engage in expressive activity by engaging with his official social media

accounts.

               III. PRELIMINARY INJUNCTION STANDARD

      In deciding whether to grant a motion for preliminary injunction, a district

court considers: (1) the threat of irreparable harm to the movant; (2) the probability

that the movant will succeed on the merits; (3) the balance of harm to the movant

compared to the injury an injunction would cause other interested parties; and (4)

the public interest. Heartland Acad. Cmty. Church v. Waddle, 335 F.3d 684, 690

(8th Cir. 2003); Dataphase Sys. Inc. v. CL Sys., 640 F.2d 109, 114 (8th Cir. 1981)

(en banc); Olin Water Services. v. Midland Research Laboratories, Inc., 596

F.Supp. 412, 413 (E.D. Ark. 1984). No single factor is determinative. Dataphase,

640 F.2d at 113. The focus is on “whether the balance of equities so favors the

movant that justice requires the court to intervene to preserve the status quo until

the merits are determined.” Id. “[W]here the movant has raised a substantial

question and the equities are otherwise strongly in his favor, the showing of

success on the merits can be less.” Id. “[A] preliminary injunction may issue if

movant has raised questions so serious and difficult as to call for more deliberate

investigation.” Id.


                                          32
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 33 of 49



                           IV. LAW AND ARGUMENT

A.    Plaintiffs will suffer irreparable harm if the injunction is not granted.

      Irreparable harm occurs “when a party has no adequate remedy at law,

typically because its injuries cannot be fully compensated through an award of

damages.” Rogers Group, Inc. v. City of Fayetteville, 629 F.3d 784, 789 (8th Cir.

2010) (quoting GMC v. Harry Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009)).

The moving party must show “the harm is certain and great and of such imminence

that there is a clear and present need for equitable relief.” GMC, 563 F.3d at 319.

      It is well settled that "[t]he loss of First Amendment freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury." Elrod v.

Burns, 427 U.S. 347, 373 (1976); see also Lowry v. Watson Chapel Sch. Dist., 540

F.3d 752, 763 (8th Cir. 2008) (citing Elrod v. Burns regarding irreparable injury

caused by loss of First Amendment freedoms), Phelps-Roper v. Nixon, 509 F.3d

480, 484-485 (8th Cir. 2007) (reversing denial of preliminary injunction against

statute prohibiting picketing in front or about funeral location or procession),

Marcus v. Iowa Public Television, 97 F.3d 1137, 1140-1141 (8th Cir. 1996)

(violation of First Amendment rights constitutes an irreparable harm); Bronx

Household of Faith v. Bd. of Educ. of City of N.Y., 331 F.3d 342, 349 (2d Cir.

2003) (“irreparable harm may be presumed” where plaintiffs challenge government

limitations on speech).


                                          33
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 34 of 49



      Unless enjoined immediately, Senator Rapert will continue to impede the

Individual Plaintiffs from viewing his statements on Facebook and Twitter, from

responding to them, and from discussing and debating them with other subscribers.

Plaintiffs’ injuries will be compounded with the convening of the General

Assembly on January 14, 2019. The months during and immediately preceding the

General Assembly are rife with political discourse. Without preliminary relief,

Plaintiffs will continue to suffer irreparable injury to their constitutional and

statutory rights during the pendency of this litigation.

B.    Plaintiffs are very likely to succeed on the merits of their claims.

      The likelihood of a plaintiff’s success on the merits is the most significant

factor of the Dataphase test. Laclede Gas Co. v. St. Charles County, 713 F.3d 413,

2013 U.S. App. LEXIS 8378, *16 (8th Cir. 2013). Here, there is a substantial

likelihood that Plaintiffs will prevail on their claim that Senator Rapert has

imposed an impermissible burden on their participation in two public forums, the

@jasonrapert Twitter account and the “Sen. Jason Rapert” Facebook page. These

venues are public forums under the First Amendment because they are “channel[s]

of communication” designated by the government “for use by the public at large

for . . . speech.” Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788,

802 (1985). While public officials’ use of Facebook and Twitter to engage with

constituents is a relatively new phenomenon, it is well-settled that a public forum


                                           34
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 35 of 49



may consist of a metaphysical space rather than a physical one. Rosenberger v.

Rector & Visitors of Univ. of Va., 515 U.S. 819, 830 (1995). The Supreme Court

recently observed that social media platforms like Facebook and Twitter offer

“perhaps the most powerful mechanisms available to a private citizen to make his

or her voice heard” by permitting citizens to “engage with [their elected

representatives] in a direct manner.” Packingham v. North Carolina, 137 S. Ct.

1730, 1737 (2017). Because Senator Rapert’s Facebook and Twitter accounts are

public forums, the Senator’s exclusion of Plaintiffs from that forum based on their

viewpoints violates the First Amendment.

      Plaintiffs are also substantially likely to prevail on their claim that Senator

Rapert’s blocking of them from his social media accounts imposes an

unconstitutional burden on their access to official statements that he otherwise

makes available to the public at large. See Matal v. Tam, 137 S. Ct. 1744, 1760–61

(2017) (“[T]he Government may not deny a benefit to a person on a basis that

infringes [the First Amendment] even if he has no entitlement to that benefit.”

(internal quotation marks omitted)). Even if Senator Rapert’s Facebook and

Twitter accounts did not constitute public forums, Senator Rapert would be

violating the First Amendment by denying Plaintiffs access to this official

communications channel based on their viewpoints.




                                          35
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 36 of 49



      Plaintiff American Atheists, Inc. has not been blocked from Senator Rapert’s

accounts. However, it asserts its claim on behalf of its membership whose right to

hear Senator Rapert’s speech have been blocked because of their viewpoints. Its

membership will suffer irreparable harm if the Court fails to grant an injunction.

      1.     Senator Rapert is acting under color of law.

      In order to maintain their claim under 42 U.S.C. §1983 and Arkansas Code

Annotated §16-123-105, Plaintiffs must show that the challenged actions were

taken under color of law and deprived them of a right secured by the Fourteenth

Amendment and the Arkansas Constitution. 42 U.S.C. §1983; Ark. Code Ann.

§16-123-105(a). A defendant has acted under color of law when s/he has

“exercised power ‘possessed by virtue of state law and made possible only because

the wrongdoer is clothed with the authority of state law.’” West v. Atkins, 487 U.S.

42, 49 (1988) (quoting United States v. Classic, 313 U.S. 299, 326 (1941)). “[W]e

“insist [ ]” as a prerequisite to liability “that the conduct allegedly causing the

deprivation of a federal right be fairly attributable to the State.” Holly v. Scott, 434

F.3d 287, 292 (4th Cir. 2006) (quoting Lugar v. Edmondson Oil Co., Inc., 457 U.S.

922, 937 (1982)). The inquiry “is a matter of normative judgment, and the criteria

lack rigid simplicity.” Id. (internal quotation marks omitted).

      The Fourth Circuit, in a case decided yesterday, January 7, 2019, found that

the chair of a County Board of Supervisors acted under color of law in


                                           36
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 37 of 49



circumstances very similar to those before the Court in this case when she blocked

one of her constituents from her Facebook page. Davison v. Randall, ___F.3d

____, Case No. 17-2002, 2003 (4th Cir. 2019). Affirming the lower court, the

Fourth Circuit held that the defendant acted under color of law when she used her

Facebook account as a “tool of governance” by providing information about her

official activities and soliciting input from the public on policy issues. Id. at pp. 19-

20.

      In Knight First Amend. Inst. at Columbia Univ. v. Trump, 302 F.Supp.3d

541 (S.D.N.Y. 2018), the Court held that President Trump violated the speech

rights of Twitter users that he blocked from his account. The defendants argued

that the President’s Twitter account was private and that blocking is “a

functionality made available to every Twitter user and is therefore not a power

possessed by virtue of state law.” Id. at 568. The Court disagreed, holding that

because the President uses his Twitter account for governmental functions, the

control he exercises over it is governmental in nature. Id. at 569; see also, Leuthy v.

LePage, No. 17-cv-296 (D. Me. Aug. 29, 2018) (denying motion to dismiss claim

over blocking on Maine Gov. LePage’s Facebook page based on allegation that

page was official rather than personal in nature).

      There is no question that Senator Rapert acted under color of law when he

blocked the Individual Plaintiffs from participating in the Facebook and Twitter


                                           37
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 38 of 49



accounts he uses for governmental functions and therefore may be held liable

under 42 U.S.C. §1983 and Arkansas Code Annotated §16-123-105. Nor can it be

challenged that Senator Rapert adopted a practice that resulted in the deprivation of

Plaintiffs’ rights under the U.S. Constitution, the Arkansas Constitution, and the

Arkansas Religious Freedom Restoration Act. This establishes the statutory

requirement of acting “under color of law” for 42 U.S.C. §1983 and ARK. CODE

ANN. §16-123-105(a).

      2.     Senator Rapert is violating the Plaintiffs’ right to free speech
             pursuant to the First Amendment of the United States
             Constitution and Article 2 Section 6 of the Arkansas Constitution.

      The First Amendment to the United States Constitution, as incorporated and

made applicable to the states by the Fourteenth Amendment, provides that

“Congress shall make no law . . . abridging the freedom of speech. . . .” U.S. Const.

amend. I. This provision severely restricts the government from limiting a

person’s ability to engage in speech based on the content of that speech.

“Viewpoint discrimination is . . . an egregious form of content discrimination. The

government must abstain from regulating speech when the . . . opinion or

perspective of the speaker is the rationale for the restriction.” Rosenberger v.

Rector & Visitors of the Univ. of VA., 515 U.S. 819, 829 (1995). This extends to

speech on social media platforms, which “provide perhaps the most powerful

mechanisms available to private citizen to make his or her voice heard.”


                                          38
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 39 of 49



Packingham v. North Carolina, ___ U.S. ___, 137 S.Ct. 1730, 1737 (2017). That

right is violated when public officials block social media users from engaging in

speech on government-maintained social media accounts without justification.

Knight First Amendment Institute at Columbia University v. Trump, 302 F.Supp.3d

541 (S.D.N.Y. 2018); Davison v. Randall, ___F.3d ____, Case No. 17-2002, 2003

(4th Cir. 2019).1

      The Knight Court discussed this point at length, concluding that the

President’s use of his Twitter account and its function as an “‘interactive space’

where Twitter users may directly engage with the content of the President’s

tweets” warranted treating certain aspects of the account as a “designated public

forum” for the purposes of a First Amendment claim against the President. Knight,

302 F.Supp.3d at 549. The court determined that Trump blocked users based on the

critical viewpoints they expressed. Id. It further held that because a block not only

prevents Trump from seeing a user’s tweets but also actively prevents a user from

seeing or responding to Trump’s tweets, it exceeded whatever discretion Trump

might possess to ignore particular speakers. Id. Accordingly, the court granted a

declaratory judgment that Trump’s practice of blocking users for the viewpoints

they expressed violates the First Amendment.

1
 Note that the Arkansas Supreme Court looks to interpretations of the U.S.
Constitution when interpreting similar provisions of the Arkansas Constitution.
See, e.g. Stout v. State, 320 Ark. 552, 898 S.W.2d 457 (1995); Mullinax v. State,
327 Ark. 41, 47, 938 S.W.2d 801, 804–05 (1997).
                                          39
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 40 of 49



      Several other recent cases have challenged the blocking of users on social

media forums. See, e.g. Dingwell v. Cossette, No. 17-cv-1531 (D. Conn. June 7,

2018), slip op. at 8-11 (plaintiff stated claim for violation of First Amendment

rights by police department which blocked him from posting on its Facebook

page); Haw. Def. Found. v. City & County of Honolulu, 2014 U.S. Dist. LEXIS

83871 (D. Haw. June 19, 2014) (awarding attorneys’ fees to plaintiff on claim that

Honolulu Police Department violated plaintiffs’ First Amendment rights by

deleting posts from department’s Facebook page); Notice of Dismissal, Morgaine

v. Gosar, No. 18-cv-8080 (D. Ariz. Aug. 3, 2018), following agreement by Rep.

Paul Gosar (R-AZ) to administer his Facebook page consistently with First

Amendment standards (see Howard Fischer, ACLU drops lawsuit after Gosar

implements new social media policy, CAPITOL MEDIA SERVICES, Aug. 4, 2018,

available at https://azcapitoltimes.com/news/2018/08/04/aclu-drops-lawsuit-after-

gosar-implements-new-social-media-policy/); Leuthy v. LePage, No. 17-cv-296

(D. Me. Aug. 29, 2018) (denying motion to dismiss claim over blocking on Maine

Gov. LePage’s Facebook page based on allegation that page was official rather

than personal in nature); Rummel v. Pan, No. 18-cv-2067 (E.D. Cal. July 27, 2018)

(suit against state senator for Twitter blocking); Garnier v. Poway Unified School

District, No. 17-cv-2215 (S.D. Cal. May 24, 2018) (denying motion to dismiss

claim against school district over blocking of critics on Facebook and Twitter);


                                         40
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 41 of 49



One Wisconsin Now v. Kremer, No. 17-cv-820 (W.D. Wis. Oct. 31, 2017) (suit

against three state representatives for Twitter blocking).

      Senator Rapert chilled the speech of American Atheists’ members by

singling out atheist Facebook and Twitter users for opprobrium on his Facebook

and Twitter accounts, threatening to block those he labeled “liberal extremists,”

and stating that he maintains a “watch list for blocking.” He restricted the ability of

the Individual Plaintiffs, American Atheists’ members, to engage in public

discussions through his official Facebook page and/or Twitter account. In doing so,

he imposed viewpoint-based restrictions on their participation in two public

forums, on their ability to view and comment on official statements that Senator

Rapert otherwise makes available to the general public, and on their ability to

petition the government for a redress of grievances.

      3.     Senator Rapert is violating the Plaintiffs’ right to petition the
             government pursuant to the First Amendment of the United
             States Constitution and to remonstrate pursuant to Art. 2, Sec. 4
             of the Constitution of the State of Arkansas.

      The First Amendment, as incorporated and made applicable to the states by

the Fourteenth Amendment, prohibits the government from abridging “the right of

the people...to petition the Government for a redress of grievances.” U.S. Const.

amend. I. Article 2, § 4 of the Constitution of the State of Arkansas states, “The

right of the people peaceably to assemble, to consult for the common good; and to


                                          41
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 42 of 49



petition, by address or remonstrance, the government, or any department thereof,

shall never be abridged.”

      American Atheists’ members and the Individual Plaintiffs residing in

Arkansas Senate District 35 utilize social media to communicate with Senator

Rapert about existing laws and pending legislation which impact their lives, their

families, and their businesses. Senator Rapert prohibited the Individual Plaintiffs

and American Atheists’ members from engaging in the form of speech most

effective for petitioning him to address their concerns. His actions were not

justified by any legitimate, compelling, or overriding government interest and were

not narrowly tailored to achieve any legitimate, compelling, or overriding

government interest. The actions of Senator Rapert, a public official acting under

color of state law and whose actions are attributable to the State, constitute

violations of the Individual Plaintiffs’ and American Atheists’ right to remonstrate

and petition the government for a redress of grievances.

      4.     Senator Rapert is violating Plaintiffs’ right to the free exercise of
             religion pursuant to the First Amendment of the United States
             Constitution and the Arkansas Religious Freedom Restoration
             Act, Ark. Code Ann. § 16-123-404.

      The First Amendment to the United States Constitution, as incorporated and

made applicable to the states by the Fourteenth Amendment, provides that

“Congress shall make no law . . . prohibiting the free exercise [of religion]. . . .”


                                           42
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 43 of 49



U.S. Const. amend. I. Government actions which burden an individual’s ability to

exercise his or her sincerely held religious beliefs violate the Free Exercise Clause

unless the government action is facially neutral and of generally applicability.

Employment Div. v. Smith, 434 U.S. 872, 878-81 (1990); Church of Lukumi Babalu

Aye v. City of Hialeah, 508 U.S. 520, 542-43 (1993). Adverse action by a

government official violates the Free Exercise Clause if that action is motivated by

religious hostility, even where the action is otherwise facially neutral and of

general applicability. Masterpiece Cakeshop, Ltd. V. Colo. Civil Rights Comm’n,

___ U.S. ___, 138 S. Ct. 1719, 1732 (2018).

      The Arkansas Religious Freedom Restoration Act provides: “A government

shall not substantially burden a person’s exercise of religion even if the burden

results from a rule of general applicability” unless that burden is “[i]n furtherance

of a compelling governmental interest” and is “[t]he least restrictive means of

furthering that compelling governmental interest.” Ark. Code Ann. § 16-123-404.

      Senator Rapert’s practice of banning and blocking atheists, supporters of the

separation between religion and government, and others whom he labeled “liberal

extremists” burdened the Plaintiffs’ ability to exercise their religious beliefs by

speaking out in opposition to policies which impose particular religious beliefs on

others. He imposed restrictions on the Individual Plaintiffs’ and American

Atheists’ members’ ability to express their sincerely held beliefs in a public forum,


                                          43
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 44 of 49



benefits otherwise available to the general public, by restricting their ability to

interact with his official social media accounts and therein engage in public speech,

which are otherwise available to the general public.

      Senator Rapert used his official social media accounts to single out atheists

for opprobrium and derision. The actions of Senator Rapert, a public official acting

under color of State law and whose actions are attributable to the State, constitute

violations of the Individual Plaintiffs’ and American Atheists’ First Amendment

right to freely exercise their sincerely held beliefs. His actions also violate the

Arkansas Religious Freedom Restoration Act.

      5.     Senator Rapert is violating Plaintiffs’ Fourteenth Amendment
             Right to the Equal Protection of the Laws.

      In Sunday Lake Iron Co. v. Wakefield, the United States Supreme

Court stated that “[t]he purpose of the equal protection clause of the Fourteenth

Amendment is to secure every person within the state’s jurisdiction against

intentional and arbitrary discrimination, whether occasioned by express terms of a

statute or by its improper execution through duly constituted agents.” Sunday Lake

Iron Co, 247 U.S. 350, 352-53 (1918); see also Willowbrook v. Olech, 528

U.S.562, 564 (2000) (successful equal protection claims may be brought by a

“class of one” where the plaintiff alleges that she has been intentionally treated

differently from others similarly situated and there is no rational basis for the

difference in treatment).
                                           44
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 45 of 49



      Senator Rapert selectively targeted the Individual Plaintiffs, American

Athiests’ members, based on their atheist beliefs. None of the Individual Plaintiffs

engaged in bullying, intimidation, or personal attacks while participating in public

forums under the control of the Senator Rapert, nor did they use profanity or

attempt to mislead others with false information. There is no justifiable rationale

behind Senator Rapert’s blocking and censoring the Individual Plaintiffs. The only

explanation behind his actions is discrimination based on religious beliefs and/or

expressed viewpoints. The actions of Senator Rapert, a public official acting under

color of state law and whose actions are attributable to the state, constitute

violations of Individual Plaintiffs’ and American Atheists’ members’ Fourteenth

Amendment right to the equal protection of the laws.

C.    The balance of equities weighs strongly in favor of granting the
      plaintiffs’ motion for a preliminary injunction.

      The balance of equities “requires a district court to consider the balance

between the harm to the movant and the injury that granting the injunction will

inflict on other interested parties.” Sanborn Mfg. Co. v. Campbell Hausfeld/Scott

Fetzer Co., 997 F.2d 484, 489 (8th Cir. 1993). Here, the balance of equities weighs

strongly in favor of granting Plaintiff’s Motion. Senator Rapert’s ongoing

exclusion of the Individual Plaintiffs from his Facebook and Twitter accounts

imposes a continuing burden on Plaintiffs’ constitutional rights. Plaintiffs need

immediate relief in order to participate fully in the imminent General Assembly
                                          45
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 46 of 49



session. Based on the facts and the law, they are likely to succeed on the merits of

their claims. If the Court fails to enjoin Senator Rapert, the harm to Plaintiffs and

other Facebook and Twitter users who have been and may be blocked from

constitutionally protected public forums will far outweigh any potential harm to

Senator Rapert that could result from granting an injunction. Senator Rapert has no

legitimate interest in protecting himself from criticism. See, e.g., N.Y. Times Co. v

Sullivan, 376 U.S. 254, 269 (1967) (emphasizing First Amendment’s protection of

“vehement, caustic, and sometimes unpleasantly sharp attacks on government and

public officials”). Moreover, the entry of preliminary relief would not affect

Senator Rapert’s ability to block Plaintiffs from his social media accounts at the

conclusion of this litigation, should he prevail.

D.    The public interest is served by granting Plaintiffs’ motion for
      preliminary injunction.

      The Eighth Circuit has held that “it is always in the public interest to protect

constitutional rights.” Phelps-Roper v. Nixon, 545 F.3d 685, 690 (8th Cir. 2008).

The State of Arkansas recognizes that the right to a free speech and free exercise of

religion are constitutionally protected fundamental rights of its citizens. See Ark.

Const. Article 2, Section 6; Ark. Code Ann. § 16-123-404.

      It is against the public interest and the policies of the State of Arkansas to

allow a government official to silence the voices of those whose religious and/or

political viewpoints differ from his own. Conversely, it is in the public interest to
                                          46
        Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 47 of 49



uphold our constitutional rights to free speech, freedom of religion, and our right to

petition our government for redress of grievances.

      Senator Rapert is violating plaintiffs’ constitutional and statutory rights by

excluding Plaintiffs from participation in his Facebook page and Twitter account.

These claims are likely to be successful and warrant the entry of a TRO and a

preliminary injunction.

                                  V. CONCLUSION

      All of the relevant factors favor the granting of a TRO and an

injunction in this case. This Court immediately should enjoin Senator Rapert

from restricting Plaintiffs’ and other users’ ability to interact with his

@jasonrapert Twitter account and “Sen. Jason Rapert” Facebook page based

on their political and/or religious viewpoints; enjoin Senator Rapert from

using the @jasonrapert Twitter account and “Sen. Jason Rapert” Facebook

page to disparage any particular beliefs about religion, discriminate against

users on the basis of their beliefs about religion, and/or single users out for

opprobrium and derision on the basis of their beliefs about religion; require

Senator Rapert to maintain records documenting the basis for any future

decision to restrict a Facebook or Twitter user’s ability to interact with his

official social media accounts and therein engage in public speech; and

establish an expedited briefing period and hearing on this matter; and


                                           47
       Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 48 of 49




                                           Respectfully submitted,

                                           Philip E. Kaplan
                                           Ark. Bar No. 68026
                                           pkaplan@williamsanderson.com
                                           Bonnie Johnson
                                           Ark. Bar No. 2005165
                                           bjohnson@williamsanderson.com
                                           Williams & Anderson, PLC
                                           111 Center St.
                                           Little Rock, AR 72201
                                           P: (501) 859-0575
                                           F: (501) 372-6453

                                           Counsel for Plaintiffs

                                           Of Counsel:
                                           Geoffrey T. Blackwell
                                           N.J. Bar No. 120332014
                                           Pa. Bar No. 319778
                                           American Atheists, Inc.
                                           718 7th St. NW
                                           Washington, D.C. 20001

                          CERTIFICATE OF SERVICE

       I hereby certify that on January 9, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system and have served the Defendant
in his official and individual capacities through counsel via electronic mail:

      Dylan L. Jacobs
      Assistant Solicitor General
      Office of the Arkansas Attorney General
      323 Center Street, Suite 200
      Little Rock, Arkansas 72201
      dylan.jacobs@arkansasag.gov



                                          48
 Case 4:19-cv-00017-KGB Document 6 Filed 01/09/19 Page 49 of 49



Paul Byrd
Paul Byrd Law Firm, PLLC
415 N. McKinley St. Ste. 210
Little Rock, AR 72205
paul@paulbyrdlawfirm.com

                               Philip E. Kaplan (AR68026)
                               Attorney for Plaintiffs
                               Williams & Anderson PLC
                               111 Center Street, Ste. 2200
                               Little Rock, AR 72201
                               501-372-0800
                               pkaplan@williamsanderson.com




                                49
